Exhibit 17 July 30, 2007 Board of Directors Hammonds Industries, Inc. 601 Cien Street, Suite 235 Kemah, TX 77565-3077 Re: Resignation Gentlemen: Effective July 30, 2007, I hereby resign as a director of Hammonds Industries, Inc. I have had no disagreements with the Registrants operations, policies or practices. I am resigning as a director so that I can devote my professional time as the Registrants Chief Financial Officer and as Chief Financial Officer of the Registrants corporate parent, American International Industries, Inc. Very truly yours, /s/ Sherry Couturier
